In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________

No. 06-08-00056-CV
______________________________


IN THE MATTER OF THE MARRIAGE OF
DONALD M. HOLDER AND
ROSEMARY A. HOLDER



 

On Appeal from the County Court at Law
Cass County, Texas
Trial Court No. CCL-07-D-049


 



Before Morriss, C.J., Carter and Moseley, JJ.
Memorandum Opinion by Chief Justice Morriss

MEMORANDUM OPINION
	Donald M. Holder, the sole appellant in this case, has filed a motion seeking to dismiss his
appeal.  Pursuant to Rule 42.1 of the Texas Rules of Appellate Procedure, his motion is granted.  See
Tex. R. App. P. 42.1. 
	We dismiss the appeal.


						Josh R. Morriss, III
						Chief Justice

Date Submitted:	May 29, 2008
Date Decided:		May 30, 2008

PAN>
Memorandum Opinion by Justice Moseley





MEMORANDUM OPINION


	Adonis Tarbutton has petitioned this Court to issue a writ of mandamus compelling Collin
County Criminal District Attorney John Roach to provide any exculpatory evidence Roach may have
in his possession.  We are without jurisdiction to issue a writ of mandamus against a district attorney.
See Tex. Gov't Code Ann. § 22.221(b) (Vernon 2004); In re Ruston, No. 05-07-01379-CV, 2007
Tex. App. LEXIS 8726 (Tex. App.--Dallas Nov. 2, 2007, orig. proceeding) (mem. op., released for
publication).
	We deny Tarbutton's petition.



						Bailey C. Moseley
						Justice

Date Submitted:	January 15, 2008
Date Decided:		January 16, 2008